Citation Nr: 1221607	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-45 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, namely metastatic gastric cancer as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  He died in June 2007.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Appellant was afforded a Videoconference hearing before the Board in February 2012.  A transcript of the testimony offered at the hearing has been associated with the record. 

Following her Videoconference hearing, the Appellant submitted medical evidence that has yet to be considered by the RO in the first instance.  In this regard, the Board may consider this evidence in the first instance because the Appellant has waived initial RO consideration thereof and the benefit sought on appeal is granted.  See 38 C.F.R. § 20.1304(c) (2011).

In May 2012, the Board referred the case to the Veterans Health Administration (VHA) for a medical opinion concerning the etiology of the Veteran's metastatic gastric cancer, particularly in light of his presumed exposure to herbicides.  In June 2012, the opinion was received and associated with the claims folder; however, the Appellant and her representative have not been furnished a copy of the opinion and advised that the Appellant had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2011).  Nevertheless, considering that the benefits sought are granted in full, there is no harm in proceeding with adjudication of the matter. 


FINDINGS OF FACT

It has been established by competent and probative evidence to at least equipoise that the cause of the Veteran's death, namely, metastatic gastric cancer, is attributable to his presumed exposure to herbicides.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The late Veteran served in the United States Navy from February 1968 to December 1971, with active service aboard the U.S.S. Hickman County (LST-825) during the Vietnam Era.  This ship is known to have docked in Vietnam and the Veteran is therefore presumed to have been exposed to herbicides while on active service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

The Veteran was first assessed as having metastatic gastric cancer in February 2007.  He passed away in June 2007.  The Certificate of Death lists his immediate cause of death as metastatic gastric cancer due to (or a consequence of) multi-organ failure.  

The Appellant seeks to attribute the Veteran's cause of death to his presumed exposure to herbicides in Vietnam.  In furtherance of substantiating her claim, the Appellant has submitted medical statements from two physicians (Drs. A.W.T. and R.P.H.) suggesting that his presumed exposure to herbicides may have caused the Veteran to develop metastatic gastric cancer and/or "profound immunosuppression."

At her February 2012 hearing, the Appellant offered testimony largely in support of determining whether the late Veteran had indeed served on the inland waterways of Vietnam, thus entitling him to the presumption of herbicide exposure.  As noted above, such exposure has been presumed.  

Largely in light of the private medical opinions, the Board obtained a VHA opinion dated in June 2012 on the question of whether it was at least as likely as not that the Veteran's cause of death (metastatic gastric cancer) was attributable to his presumed exposure to herbicides in Vietnam.  The VHA examiner rendered a favorable opinion, finding that it was least as likely as not that the Veteran's presumed exposure to herbicides "contributed" to his development of stomach cancer.  Conversely, the examiner, with reference to the epidemiologic studies, noted "limited/suggestive evidence of no association between exposure to herbicides."  The examiner outlined the findings of a book titled Agent Orange and Veterans, which found an increase in gastric cancer in workers exposed to herbicides containing phenoxyacetic acid.  The examiner noted that Agent Orange contained this acid.  

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).
To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially.  38 C.F.R. §§ 3.312(c)(1) (2009).  It is not sufficient that it casually shared in producing death, but rather it must be shown that there was a casual connection.  Id.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, at the time of the Veteran's death, service connection was in effect for: (1) hearing loss of the right ear with a 10 percent disability evaluation; and (2) tinnitus, with a 10 percent disability evaluation.  There is no indication or suggestion that these disabilities played any role in the Veteran's death.  

As noted above, the Veteran served on the U.S.S. Hickman County (LST-825) and these Landing Ship, Tanks, are known to have docked in Vietnam.  He was awarded the Vietnam Service Medal.  There is no evidence to indicate that he was not exposed to herbicides.  Accordingly, such exposure must be presumed. 38 C.F.R. § 3.307(a)(6)(iii) (2011).

As presumption of exposure to herbicides has been established, the remaining issue is whether the evidence is at least to equipoise that the cause of the Veteran's death is attributable to this presumed exposure.  In this regard, the Board finds that the evidence preponderates in favor of the claim.  The private medical opinions largely suggest a relationship between exposure to herbicides, the development of metastatic gastric cancer and the Veteran's ultimate death; however, the VHA opinion is quite probative in that it cites epidemiologic evidence indicating an association between exposure to herbicides and the development of this specific cancer.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cause of death (metastatic gastric cancer) is attributable to his presumed exposure to herbicides.  Thus, the claim is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death, namely metastatic gastric cancer as due to exposure to herbicides, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


